DETAILED ACTION
Claims 1-26 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“calling module” in claims 1, 10, 24 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34)

“data validation module” in claims 12-14 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34)
“data update module” in claim 15 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34)
“calculation module” in claim 16 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34)
“user messaging module” in claim 17 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34)
“user registration module” in claim 18 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a 
“database module” in claims 18-19 – Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE:
It is noted that a “vehicle operations planning tool” (in claim 1) does not invoke an interpretation under 35 U.S.C. § 112(f) because it is provided by running a client application, thereby indicating that the vehicle operations planning tool is software.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 24, and 26 recite a central operations management platform operatively coupled, via a communications network, to a database comprising a first repository…, a second repository…, and a third repository. It is not clear if the three repositories are what the central operations management platform comprises or the single database comprises. If the latter, it is additionally unclear what distinguishes each of the three repositories from each other in a single database, thereby raising the question as to whether or not the three repositories are truly distinct data collections, data structures, or something else? For examination purposes, the three repositories will be interpreted as three distinct data structures, especially considering how the calling module subsequently retrieves information respectively from the first and second repositories and then chooses at least one corresponding configuration from the third repository.
Independent claims 1, 24, and 26 refer to a calling module that retrieves the user qualification type and the journey legs associated with the qualified registered user of 
Further confusing is what, if anything, is truly configured by the at least one configuration file. The configuration file does not seem to alter any actively performed 
Claim 12 recites “wherein the client application comprises a data validation module…” A “client application” is interpreted as a software application; however, Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34) Therefore, the data validation module is interpreted under 35 U.S.C. § 112(f) as comprising at least a structural element. It is not clear how software can comprise a structural element, thereby rendering this limitation vague and indefinite.
Claim 16 recites “wherein the client application comprises a calculation module…” A “client application” is interpreted as a software application; however, Applicant’s Specification states, “As used herein, the term ‘module’ refers to any type of computing device such as a server, a computer, a cloud service and the like, configured for processing and routing data.” (Spec: p. 23: 32-34) Therefore, the data validation module is interpreted under 35 U.S.C. § 112(f) as comprising at least a structural 
	There is no antecedent basis for “the database module” in claims 18 and 19. For examination purposes, “the database module” will be interpreted as “the database.” [It is noted that “the database” would not invoke an interpretation under 35 U.S.C. § 112(f); however, since the database comprises repositories in independent claim 1, the associated structures of both “the database module” and “the database” would be similar.] 
	Independent claim 24 recites a method with the steps of providing various pieces of hardware and software configured to perform operations; however, the operations themselves are not positively recited. Only the steps of providing are positively recited and the configured operations themselves are not necessarily performed within the scope of the claim. It is not clear what the intended metes and bounds of claim 24 are. It is noted that dependent claim 25 further defines the step of preparing the vehicle operations plan, which is a configured operation associated with a provided client application. In other words, the step of preparing the vehicle operations plan is not positively recited as actively performed within the scope of claims 24 and 25 either. For examination purposes, the operations will be interpreted as positively recited steps.
	It is not clear if claim 26 is meant to be an independent claim or a dependent claim. Furthermore, claim 26 recites a computer readable medium comprising executable instructions that when executed by one or more computing devices performs the steps of the method of Claim 24. As discussed above, the only positively recited steps are the steps of providing hardware and software. These providing steps may 
	 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-25 fall within at least one of the four categories of patent eligible subject matter. * The computer readable medium in claim 26 may be interpreted as a signal per se, which is non-statutory subject matter since it does not fall into any of the four categories of patent eligible subject matter. In the interest of compact prosecution, claim 26 will be examined as an article of manufacture claim; however, appropriate corrected is required.
The claimed invention is directed to “managing the operations of a commercial transportation vehicle for a selected journey comprising at least one leg operated on a predetermined date between predetermined origin and destination locations” (Spec: p. 1, lines 5-8) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-23), Process (claims 24-25), Article of Manufacture (claim 26*)

Yes – The claims recite gathering information (e.g., a list of registered users, each associated with a user security identifier and a qualification user type at least defining the role, authorization level, and type of vehicle operations assigned to each qualified registered user; a set of journey legs, each associated with a plurality of qualified registered users from the first repository and a transportation vehicle; and a plurality of vehicle configuration files each associated with a journey leg from the second repository and a predetermined qualification user type from the first repository, each configuration file defining at least a set of configuration settings for a vehicle operation plan); and  interacting with the qualified registered user for the preparation of a vehicle operations plan for a selected journey leg and providing to the qualified registered user an interactive vehicle operations plan comprising at least a set of user modifiable input parameters relating to the vehicle operations of the specific commercial transport vehicle associated with the selected journey leg and qualification user type, which user modifiable input parameters of the vehicle operation plan are configured based on the selection of at least one configuration file from the third repository; receiving a user request for preparing a vehicle operations plan, for retrieving the user security identifier and the journey legs associated with the qualified registered user, forwarding the retrieved journey legs to the qualified registered user for the selection of a journey leg; in response to receiving a vehicle operations plan from a client terminal, for extracting the values of the user modifiable input parameters of the vehicle operation plan and accordingly prepare at least one notification comprising information on the extracted values, which at least one notification is to be the selectively forwarded to at least one of the remaining qualified registered users, indicated as being associated with the selected journey leg; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering data, making certain observations, and rendering judgment/evaluations may be performed in the human mind and/or with the use of pen and paper. The claims generally coordinate interactions among human users in a vehicle planning process, thereby exemplifying the organization of human activity. The dependent claims further present details of the abstract ideas, including sending information to users, deriving tasks, and storing data (e.g., as seen in claims 2-10, 25). The validity of data is also verified, as seen in claims 11-13, which is an example of a mental process. Data is further evaluated and user tasks and actions are controlled, which are examples of mental processes and organizing human activity (as seen in claims 14-19). Claims 20-23 present details regarding the field of use (e.g., a category of possible vehicle transport and qualified registered users related to the respective field of use).
2A – Prong 2: Integrated into a 

It is noted that, in the process claims, the only positively recited steps are the steps of providing hardware and software. These providing steps may simply involve hardware and software being sent to a person and/or otherwise made available for use. The providing steps do not need to be automated. They could merely entail a human shipping off equipment for use, for example. Therefore, the recitation of the additional elements in the process claims may be interpreted as a field of use.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Allowable Subject Matter
While the rejections are rejected under 35 U.S.C. §§ 101 and 112, there is no art rejection. The following is an examiner’s statement of reasons for allowance over the 
Bailey et al. (US 2016/0093219) discloses a flight planning system that gathers input from users using various systems (¶ 16). Authorized users can make changes to a flight plan (¶ 22) and messages can convey such updates via flight objects (¶ 23). Flight plan information may include information about the departure and arrival points, estimated time en route, weather, waypoints, legs of the flight between waypoints, etc. (¶¶ 47-50). Certain changes may be sent to all or only specific subscribers (¶ 109). Changes may be submitted by sending a flight object to a mobile application via an API (¶ 85). Bailey also acknowledges that information is handed off from one crew to the next (¶ 138). User configuration files are processed to optimize a flight plan (¶ 82). Information may be made available from various databases (¶ 65). Bailey presents an overview of a system that allows authorized users to contribute and update flight plan information so that the flight plan may be optimized and relevant subscribers may be apprised of any important notifications; however, Bailey does not disclose all of the specific claim details that accomplish many of these functions. For example, Bailey does not explicitly disclose distinct and separate repositories, much less ones that recite all of the respectively stored information. More specifically, Bailey does not fully disclose:
a first repository comprising a list of registered users, each associated with a user security identifier and a qualification user type at least defining the role, 
	a second repository comprising a set of journey legs, each associated with a plurality of qualified registered users from the first repository and a transportation vehicle, and
a third repository comprising a plurality of vehicle configuration files each associated with a journey leg from the second repository and a predetermined qualification user type from the first repository, each configuration file defining at least a set of configuration settings for a vehicle operation plan.
Bailey also fails to explicitly disclose the specific manner in which the data is retrieved specifically from the first and second repositories to then retrieve at least one corresponding configuration file from the third repository, which is then forwarded together with at least the user modifiable input parameters to the client application of the client terminal for at least configuring the set of user modifiable input parameters of the vehicle operations plan provided to qualified registered user. More specifically, Bailey does not fully disclose:
a calling module configured, in response to receiving from a client terminal a user request for preparing a vehicle operations plan, for retrieving from respectively the first and second repositories the user security identifier and the journey legs associated with the qualified registered user of the client terminal, the calling module being configured for forwarding the retrieved journey legs to the client application of the client terminal issuing the user request to be displayed to the qualified registered user for the selection of a journey leg, the calling module being configured, in response to receiving a 
Rencher et al. (US 2016/0021486) recognizes that a specific crew is assigned to a specific aircraft and mobile communications are only authorized for a given time period, considering a flight plan and an aircraft crew schedule (¶¶ 20-21). Rencher also uses an authorization/authentication database to access information regarding which mobile communication devices are authorized or approved for a particular aircraft within an expected time period (¶ 29). Like Bailey, Rencher also fails to disclose the separate and distinct repositories containing the corresponding information recited as well as the specific manner in which the calling module retrieves information from the various repositories and uses it to forward at least one configuration file from the third repository together with at least the user modifiable input parameters to the client application of the client terminal for at least configuring the set of user modifiable input parameters of the vehicle operations plan provided to qualified registered user.
Luo et al. (CN-104332072-A) discusses how flight plans are made based on various types of information stored in respectively relevant databases; however, Luo does not make up for the aforementioned deficiencies of Bailey and Rencher.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cornell et al. (US 2010/0241345) – Uses configuration files and dynamic inputs to provide operator preferences (¶¶ 46, 67).
	Graetz et al. (US 2019/0054937) – Verifies unmanned aerial vehicle configuration files, flight plan waypoints, etc. (¶ 101).

	Cabos (US 2013/0046422) – Discloses an onboard flight planning system.
	Xu et al. (US 2018/0053122) – Users get different permissions to access different datasets (¶ 32).
	Haak (US 2017/0078231) – Allows for a flight crew assigned to a specific flight to be emailed (¶¶ 43-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683